738 N.W.2d 232 (2007)
Christopher Dawayne LAMAR, Plaintiff-Appellee,
v.
RAMADA FRANCHISE SYSTEMS, INC., Sam Salman Yono, Gandhi David Yono, Sayo, Inc., d/b/a Ramada Inn Southfield, d/b/a Yesterdays, Defendants-Appellants.
Docket No. 133575. COA No. 272966.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the February 22, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the order of the Oakland Circuit Court granting summary disposition to the defendants. The Court of Appeals erred in concluding that any questions about when a fight started and how long it had been going on before the defendants' employees contacted the police created a genuine issue of material fact as to whether the defendants took reasonable measures to respond to that fight. MacDonald v. PKT, Inc., 464 Mich. 322, 336, 628 N.W.2d 33 (2001).
MARILYN J. KELLY, J., would deny leave to appeal.